Case 1:17-cv-00250-RGA Document 146 Filed 04/17/20 Page 1 of 7 PageID #: 5197



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 RODNEY CHOATE, on behalf of the
 MRMC ESOP, and on behalf of a class of
 other persons similarly situated,
                                                    Cons. Case No. 17-250-RGA
         Plaintiff,

 v.

 WILMINGTON TRUST, N.A. as successor
 to Wilmington Trust Retirement and
 Institutional Services Company,

         Defendant.


 ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
  CLASS ACTION SETTLEMENT AND PROPOSED NOTICE OF SETTLEMENT

       Plaintiff Rodney Choate (“Plaintiff” or “Class Representative”) has moved, pursuant to

Federal Rule of Civil Procedure 23(e), for an order preliminarily approving the settlement of this

Action, in accordance with the Class Action Settlement Agreement dated April 15, 2020 (the

“Settlement Agreement”), which, together with the exhibits thereto, sets forth the terms and

conditions for a proposed settlement of this action. The Court having read and considered the

Settlement Agreement and the exhibits thereto,

IT IS HEREBY ORDERED that:

       1.       Settlement. Plaintiff, on behalf of himself and all members of the Class, and

Defendant Wilmington Trust, N.A. (“Wilmington Trust”), have negotiated a potential settlement

to this action to avoid the expense, uncertainties, and burden of protracted litigation, and to

resolve the Released Claims (as defined in the Settlement Agreement) against Wilmington Trust

and the other Releasees (as defined in the Settlement Agreement).
Case 1:17-cv-00250-RGA Document 146 Filed 04/17/20 Page 2 of 7 PageID #: 5198



         2.       Definitions. This Order incorporates by reference the definitions in the Settlement

Agreement, and all capitalized terms used, but not defined herein, shall have the same meanings

as in the Settlement Agreement.

         3.       Jurisdiction. This Court has jurisdiction over the subject matter of this action and

over all parties to this action, including all Class Members, and venue in this Court is proper.

         4.       Preliminary Approval. The Court hereby preliminarily approves the Settlement

Agreement as fair, reasonable, and adequate, subject to further consideration at the Fairness

Hearing described below. The Court finds on a preliminary basis that the Settlement Agreement

falls within the range of reasonableness and was the product of informed, good-faith, arm’s-

length negotiations between the Parties and their counsel, and therefore meets the requirements

for preliminary approval.

         5.       Class. The Court previously certified a Class defined as:

         All persons who were participants in the MRMC ESOP between October 2, 2012
         and December 10, 2019 and/or the beneficiaries of such ESOP participants.
         Excluded from the Class are Ruben S. Martin, III, Scott D. Martin, and their
         family, legal representatives, successors, heirs and assigns.

D.I. 134. The Court appointed the Plaintiff Rodney Choate as Class Representative, and the law

firms of Bailey & Glasser LLP and Feinberg, Jackson, Worthman & Wasow LLP, as Class

Counsel. Id.

         6.       Final Approval Hearing. A hearing (the “Fairness Hearing”) shall be held before

                October 1
this Court, on __________________,          10:00a
                                   2020, at ______.m., at the United States District Court for

the District of Delaware, 844 North King Street, Wilmington, Delaware 19801, Courtroom 6A, to

determine, among other things: (i) whether the proposed Settlement of this action on the terms

and conditions provided for in the Settlement Agreement is fair, reasonable, and adequate to the

Class and should be approved by the Court; (ii) whether a Final Order as provided in Paragraph



                                                   2
4844-2253-4586, v. 1
Case 1:17-cv-00250-RGA Document 146 Filed 04/17/20 Page 3 of 7 PageID #: 5199



1.6 of the Settlement Agreement should be entered; (iii) whether Class Members should be

bound by the Releases set forth in Paragraph 3 of the Settlement Agreement; and (iv) any amount

of fees and expenses that should be awarded to Class Counsel and any Service Award to the

Class Representative for his representation of the Class. The Parties shall include the date of the

Fairness Hearing in the Class Notice to be mailed to the Class.

         7.       Class Notice. The Court approves the form, substance and requirements of the

proposed Class Notice, attached to the Settlement Agreement as Exhibit 1. The Court further

finds that the form, content and mailing of the Class Notice meet the requirements of Rule 23

and due process. The Court further finds that this is the best notice practicable under the

circumstances and is reasonably calculated, under all the circumstances, to apprise potential

Class Members of the pendency of this action, and to apprise Class Members of their right to

object to the proposed Settlement and their right to appear at the Fairness Hearing. The Court

further finds that the Class Notice constitutes valid, due and sufficient notice to all persons

entitled to notice.

         8.       Settlement Administrator. The Court appoints Angeion Group (“Settlement

Administrator”) to supervise and administer the notice procedure as more fully set forth below:

              a. At least ninety (90) days before the Fairness Hearing (the “Notice Date”),

                  Plaintiffs shall cause the Class Notice to be disseminated to the Class Members

                  and shall post the Class Notice, and the operative Complaint in this action, as well

                  as contact information for the Settlement Administrator and Class Counsel, on a

                  website for the Class;

              b. the Class Notice shall be substantially in the form of Exhibit 1 to the Settlement

                  Agreement (though the Settlement Administrator shall have discretion to format




                                                   3
4844-2253-4586, v. 1
Case 1:17-cv-00250-RGA Document 146 Filed 04/17/20 Page 4 of 7 PageID #: 5200



                  the Class Notice in a reasonable manner to minimize mailing or administration

                  costs), by first class U.S. mail to each individual Class Members;

              c. Following the issuance of the Class Notice, the Settlement Administrator shall

                  provide counsel with written confirmation of the mailing; and

              d. The Settlement Administrator shall otherwise carry out its duties as set forth in

                  the Settlement Agreement.

         9.       Objections. Any Class Member may object to the proposed Settlement, or any

aspect of it including attorneys’ fees and expenses, and Service Awards, by filing a written

objection with the Clerk of the United States District Court for the District of Delaware, United

States District Court for the District of Delaware, 844 North King Street, Unit 18, Wilmington,

Delaware 19801, on or before twenty-one (21) calendar days before the Fairness Hearing. A

copy of the objection must also be mailed to Class Counsel and Defense Counsel, so that it is

received on or before twenty-one (21) calendar days before the Fairness Hearing. To be valid,

the objection must set forth, in clear and concise terms: (a) the case name and number (Choate v.

Wilmington Trust N.A., Cons. Case No. 17-250-RGA); (b) the name, address, and telephone

number of the objector objecting and, if represented by counsel, of his or her counsel; (c) the

complete basis for objection; (d) a statement of whether the objector intends to appear at the

Fairness Hearing, either with or without counsel; (e) a statement of whether the objection applies

only to the objector, to a specific subset of the class, or to the entire class, and (f) copies of all

supporting documents. Any Class Member who does not make his or her objection in the manner

provided shall be deemed to have waived such objection, shall not be permitted to object to any

terms or approval of the Settlement at the Fairness Hearing, and shall forever be foreclosed from

making any objection to the fairness, reasonableness, or adequacy of the proposed Settlement as




                                                    4
4844-2253-4586, v. 1
Case 1:17-cv-00250-RGA Document 146 Filed 04/17/20 Page 5 of 7 PageID #: 5201



incorporated in the Settlement Agreement, and to the award of attorneys’ fees and expenses to

Class Counsel and the payment of a Service Award to the Class Representatives for their his

representation of the Class, unless otherwise ordered by the Court. Responses to objections shall

be filed 10 days before the Fairness Hearing.

         10.      Appearance of Objectors at Fairness Hearing. Any Class Member who files

and serves a written objection in accordance with Paragraph 9 of this Order may appear, in

person or by counsel, at the Fairness Hearing, to show cause why the proposed Settlement should

not be approved as fair, adequate, and reasonable, but only if the objector: (a) files with the Clerk

of the Court a notice of intention to appear at the Fairness Hearing by the objection deadline

(“Notice of Intention to Appear”); and (b) serves the Notice of Intention to Appear on Class

Counsel and Defense Counsel by the objection deadline.

         The Notice of Intention to Appear must include copies of any papers, exhibits, or other

evidence that the objector will present to the District Court in connection with the Fairness

Hearing. Any Class Member who does not file a Notice of Intention to Appear in accordance

with the deadlines and other specifications set forth in the Settlement Agreement and Class

Notice shall be deemed to have waived his or her right to appear.

         11.      Service of Motion for Final Approval. The motion in support of final approval

of the Settlement and Class Counsel’s application for attorneys’ fees and expenses and Class

Representative Service Award shall be filed and served no later than forty-five (45) calendar

days prior to the Fairness Hearing and any responsive papers shall be filed and served no later

than twenty-one (21) calendar days prior to the Fairness Hearing.

         12.      Fees, Expenses, and Awards. Neither Wilmington Trust nor the Releasees shall

have any responsibility for any application for attorneys’ fees and expenses or Service Award




                                                 5
4844-2253-4586, v. 1
Case 1:17-cv-00250-RGA Document 146 Filed 04/17/20 Page 6 of 7 PageID #: 5202



request submitted by Class Counsel, and such matters will be considered separately from the

fairness, reasonableness, and adequacy of the Settlement. At or after the Fairness Hearing, the

Court shall determine whether any application for attorneys’ fees and expenses, and any Service

Award to the Class Representative for his representation of the Class, should be approved.

         13.      Releases. If the Settlement is finally approved, the Plaintiff and the Class shall

release the Releasees from all Released Claims and all Class Members will be bound by the Final

Approval Order.

         14.      Use of Order. Neither this Order, the fact that a settlement was reached and filed,

the Settlement Agreement, nor any related negotiations, statements, or proceedings shall be

construed as, offered as, admitted as, received as, used as, or deemed to be an admission or

concession of liability or wrongdoing whatsoever or breach of any duty on the part of

Wilmington Trust. This Order is not a finding of the validity or invalidity of any of the claims

asserted or defenses raised in this action. In no event shall this Order, the fact that a settlement

was reached, the Settlement Agreement, or any of its provisions or any negotiations, statements,

or proceedings relating to it in any way be used, offered, admitted, or referred to in this action, in

any other action, or in any judicial, administrative, regulatory, arbitration, or other proceeding,

by any person or entity, except by the Parties and only the Parties in a proceeding to enforce the

Settlement Agreement.

         15.      Continuance of Fairness Hearing. The Court reserves the right to continue the

date of the Fairness Hearing without further notice to the Class Members, and retains jurisdiction

to consider all further applications arising out of or connected with the proposed Settlement. The

Court may approve the Settlement, with such modifications as may be agreed to by the Parties, if

appropriate, without further notice to the Class.




                                                    6
4844-2253-4586, v. 1
Case 1:17-cv-00250-RGA Document 146 Filed 04/17/20 Page 7 of 7 PageID #: 5203



         16.      Stay of Proceedings. All proceedings in this action are stayed until further Order

of this Court, except as may be necessary to implement the Settlement or comply with the terms

of the Settlement Agreement.

         17.      No Merits Determination. By entering this Order, the Court does not make any

determination as to the merits of this case.

         18.      Jurisdiction. This Court retains jurisdiction over this action to consider all further

matters arising out of or connected with the Settlement Agreement and the Settlement.

         IT IS SO ORDERED



Dated: __________________                        ____________________________________
                                                 THE HONORABLE RICHARD G. ANDREWS
                                                 UNITED STATES DISTRICT JUDGE




                                                    7
4844-2253-4586, v. 1
